Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Haas on 4/28/2022.
The application has been amended as follows: 
In claim 1, line 10 is amended as follows:
a first hinge mounting structure directly connected to the receptacle base and adapted to be engaged

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Examiner notes that the claim language requires that the first hinge mounting structure is separate from the breakaway lever.  Examiner notes that 2010/0024163 Collene discloses a similar hinge arm pivoted on a first hinge mounting structure, receptacle base, breakaway lever that is pivoted, the breakaway lever engages the hinge arm in a second hinge mounting structure, but does not disclose the use of an exterior cam surface as an edge of the breakaway lever.  The use of the Collene first hinge mounting structure would not be obvious to utilize on the very similar Steurer hinge, because examiner contends this would negatively affect the pivoting movement of the breakaway lever in the Steurer hinge.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY M MORGAN/Primary Examiner, Art Unit 3677